Citation Nr: 0304699
Decision Date: 03/13/03	Archive Date: 06/02/03

DOCKET NO. 99-22 003A            DATE MAR 13 2003

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for a right shoulder disorder,
claimed as the residuals of a dislocation and arthritis.

2. Entitlement to service connection for a low back disorder.

(The issue of entitlement to service connection for the residuals
of frostbite to the feet is undergoing additional development at
the Board and will be the subject of a later decision.)

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

L. A. Howell, Counsel 

INTRODUCTION

The veteran served on active duty from June 1979 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from the Department of Veterans Affairs (VA) Regional Office
(RO) in Portland, Oregon, which denied the claims on appeal.

This case was remanded by the Board in January 2001 for further
development and is now ready for appellate review.

As noted above, the Board is undertaking additional development on
the issue of entitlement to service connection for the residuals of
frostbite to the feet pursuant to authority granted by 38 C.F.R.
19.9(a)(2). When it is completed, the Board will provide notice of
the development as required by Rule of Practice 903. 38 C.F.R.
20.903. After giving the notice and reviewing your response to the
notice, the Board will prepare a separate decision addressing this
issue.

FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran in
development of the claims and has notified him of the information
and evidence necessary to substantiate his claims.

2. There are no service medical records associated with the claims
file except a post-active duty Entrance Examination for National
Guard service.

3. There is no indication of continuity of symptomatology between
the veteran's account of in-service injuries to his right shoulder
and low back, and current complaints.

- 2 - 

4. There is no medical evidence on file which established a medical
nexus between the veteran's in-service right shoulder and low back
injuries, and current complaints.

CONCLUSIONS OF LAW

1. A right shoulder disorder, claimed as the residuals of a
dislocation and arthritis, was not incurred in or aggravated by the
veteran's period of active duty. 38 U.S.C.A. 1110, 1131, 5103(a),
5103A (West 2002); 38 C.F.R. 3.303 (2002).

2. A low back disorder was not incurred in or aggravated by the
veteran's period of active duty. 38 U.S.C.A. 1110, 1131, 5103(a),
5103A (West 2002); 38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his right shoulder and low
back in service. He maintains that his current complaints are
related to the in-service injuries.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 2002). If a chronic disease is shown in
service, subsequent manifestations of the same chronic disease at
any later date, however remote, may be service connected, unless
clearly attributable to intercurrent causes. 38 C.F.R. 3.303(b)
(2002). However, continuity of symptoms is required where the
condition in service is not, in fact, chronic or where diagnosis of
chronicity may be legitimately questioned. 38 C.F.R. 3.303(b)
(2002).

In addition, service connection may also be granted for any disease
diagnosed, after discharge, when all the evidence, including that
pertinent to service, established that

- 3 -

the disease was incurred in service. 38 U.S.C.A. 1113(b) (West
2002); 38 C.F.R. 3.303(d) (2002). The Board must determine whether
the evidence supports the claim or is in relative equipoise, with
the veteran prevailing in either case, or whether the preponderance
of the evidence is against the claim, in which case, service
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49
(1990).

As an initial matter, the Board notes that there are no service
medical records associated with the claims file. An exhaustive
search has been made with the National Personnel Records Center,
the U.S. Army Reserve, and the veteran's duty stations at Fort Polk
and Germany but no records have been forthcoming. Nonetheless, the
veteran's former wife submitted a written statement which supports
the veteran's claim as to a in-service right shoulder dislocation.
Basted on the veteran's statements and the statement of his former
wife, the Board accepts, for purposes of this decision, that the
veteran injured his right shoulder and low back as described.

However, in order for service connection to be granted, it must be
shown that a chronic disability resulted from the in-service
injuries. If a chronic disability is not shown in-service,
continuity of symptomatology must be shown. On these points, the
veteran's claim must fall. First, even accepting the veteran's
account of his in-service injuries, the Board assigns high
probative value to a September 1983 Report of Medical History
apparently undertaken several months after his release from active
duty as a part of an entrance physical for the Army National Guard.
At that time, the veteran denied any problems with his shoulders or
low back. While not dispositive of the issue, as it was self-
reported by the veteran and not written by a medical professional,
the Board finds this evidence suggestive that the veteran was
having no chronic complaints related to his shoulder or low back
within three months of service separation. Therefore, the Board
finds that the single service medical record does not support
findings consistent with chronic right shoulder, or low back
disorders.

Moreover, the post-service medical records are negative for
complaints of, treatment for, or diagnoses related to right
shoulder or low back complaints for

- 4 -

many years after service. Specifically, there is no evidence of
treatment for the claimed disorders until January 1996, when he
filed the current claims, nor has the veteran asserted that he
received any treatment during the intervening time. The Board
places significant weight on this absence of treatment for the
claimed disabilities until nearly 13 years after his release from
military service. As such, even if the veteran sustained the
injuries as claimed, there is no medical evidence of on-going
complaints related to those injuries. While he was subsequently
diagnosed with bursitis of the right shoulder and myofascial pain
of the lumbosacral spine in a February 1996 VA examination, the
Board finds that the post-service diagnoses are too remote in time
to support a finding of in-service onset, especially given the lack
of continuity of symptomatology during the multi-year gap between
military service and subsequent diagnoses.

Next, service connection may be granted when all the evidence
establishes a medical nexus between military service and current
complaints. In this case, the Board finds that none of the treating
physicians have attributed the veteran's complaints to active
military service. The United States Court of Veterans Appeals
(Veterans Claims Court) has held that the Board is not obligated to
accept medical opinions premised on the veteran's recitation of
medical history. See Godfrey, v. Brown, 8 Vet. App. 113 (1995).
Further, a physician's opinion based on the veteran's layman
account of an illness from many years ago, which is otherwise
uncorroborated by competent medical evidence of record, can be no
better than the veteran's bare contentions. Swann v. Brown, 5 Vet.
App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 618
(1992).

Therefore, while the February 1996 VA joints examination report
noted diagnoses of subdeltoid bursitis, right shoulder, and
myofascial pain of the lumbosacral spine, none of the treating
physicians have attributed the complaints to military service.
Further, the Board notes that, despite diagnoses related to the
right shoulder and low back in the February 1996 VA examination
report, the February 1996 X-rays reflect a normal examination of
the acromioclavicularjoints, no fracture or dislocation of the
shoulder, and a negative lumbosacral spine. In this case, the mere
contentions of the veteran, no matter how well-meaning, without
supporting medical evidence

- 5 -

that would etiologically relate his complaints with an event or
incurrence while in service, will not support a claim for service-
connection. Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v.
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App.
141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).

In addition, the Board has considered a January 2001 letter from
the veteran's private treating physician to the effect that the
veteran had a history of right shoulder separation while in the
military (which has been accepted for purposes of this decision).
Of note, she indicated that he was "not having any problems with
this shoulder" but related that the injury put him at "risk for
arthritis" in the future. However, that the veteran has the
possibility of some future consequences of a reported in-service
injury is simply too speculative to establish service connection.
Therefore, the Board places less probative value on the private
physician's January 2001 statement.

In the absence of a chronic disability shown immediately after
service separation, the lack of post-service treatment for many
years after service separation, and no objective medical evidence
of a nexus between military service and the veteran's current
complaints, his claims for service connection must be denied.

In denying the veteran's claims, the Board has considered his
statements that his current disorders began in military service.
Although his statements may be probative of symptomatology, they
are not competent or credible evidence of a diagnosis, date of
onset, or medical causation of a disability. See Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580
(1992). The assertions are of little probative value in light of
the other objective evidence of record showing no chronic disorder
immediately after service separation, no continuing symptomatology
indicative of the disorders for many years after military
discharge, and no medical nexus between his current complaints and
military service. The veteran lacks the medical expertise to offer
an opinion as to the existence of any current disorders, as well as
to medical causation of any current disability. Id. Even accepting
the veteran's statements as to an in-service injury, the Board
finds

- 6 -

that there are no chronic disabilities associated therewith and the
claims must be denied.

Finally, the Board has considered the Veterans Claims Assistance
Act of 2000 (VCAA), which, among other things, redefined the
obligations of VA with respect to the duty to assist and included
an enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. The law
also eliminated the concept of well-groundedness and is applicable
to all claims filed on or after the date of enactment or those
filed before the date of enactment but not yet final as of that
date. See 38 U.S.C.A. 5103A (West 2002). Additionally, in August
2001, VA issued regulations implementing the provisions of VCAA.
"to establish clear guidelines consistent with the intent of
Congress regarding the timing and the scope of assistance VA will
provide to a claimant who files a substantially complete
application for VA benefits." In this case, VA's duties have been
fulfilled to the extent possible with regard to the issues decided
above.

First, VA must now notify the veteran of evidence and information
necessary to substantiate his claim and inform him whether be or VA
bears the burden of producing or obtaining that evidence or
information. 38 U.S.C.A. 5103(a) West 2002); 38 C.F.R. 3.159
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002). By virtue
of the information contained in the statement and supplemental
statements of the case, the Board's remand issued in January 2001,
and the letter informing him of his due process rights under the
VCAA in September 2001, the Board finds that the veteran and his
representative were given notice of the information, medical
evidence, or lay evidence necessary to substantiate the claims and
which portion of that information and evidence was to be provided
by him and which portion VA would attempt to obtain on his behalf.

Next, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claim. 38 U.S.C.A. 5103A (West 2002).
To that end, it appears that all medical records identified by the
veteran have been associated with the claims file, including
private treatment records and a statement from his private,
physician. In addition, the veteran has not alleged that any other
physician has

- 7 -

established a medical connection between his current complaints and
military service.

In addition, the Board remanded the issues in January 2001 to
ensure that the veteran was notified of his due process rights.
Further, the Board notes that the RO provided the veteran with a
letter informing him of his due process rights under the VCAA in
September 2001. As such, the Board finds that the record as it
stands is sufficient to decide the claim and no additional
development is needed. Therefore, the Board finds that the mandates
of the VCAA have been satisfied and a decision on the merits is not
prejudicial to the veteran under Bernard v. Brown, 4 Vet. App. 384
(1993).

ORDER

The claim for entitlement to service connection for a right
shoulder disorder, claimed as residuals of a dislocation and
arthritis, is denied.

The claim for entitlement to service connection for a low back
disorder is denied.

Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision.  We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001.  See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001).  In the meanwhile, please note these important corrections
to the advice in the form:

- 8 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims."  (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.  (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.
